DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment after Final entered 02/23/2021.

Status of Claims
3.	Claims 1 and 3-14 are pending in this application.

Allowable Subject Matter
4.	Claims 1 and 3-14 are allowed. 
Reason for Allowance
5.	The prior art of records considered as a whole fails to anticipate or render limitations "… a method with specific steps (especially underlined) for a server to provide a key, comprising: segmenting target video data into a plurality of fragmented data, respectively encrypting the plurality of fragmented data based on a preset key, and storing the encrypted fragmented data in a specified directory to generate a file address of each piece of the encrypted fragmented data; generating an initial index file which includes the file address of each piece of the encrypted fragmented data and the preset key; replacing the preset key in the initial index file with a specified string to obtain a modified index file which serves as an index file of the target video data; receiving a download request that is sent by a client and is directed to the target video data, and providing the modified index file to the client, so that the client constructs an access request, that is directed to the preset key, based on the specified string in the modified index file; wherein the access request includes the specified string and a verification string added by the client; wherein the verification string includes a server-predicted time and a factory-set value; after receiving the access request sent by the client, the method further comprises calculating a difference between a current time of the server and the server-predicted time in the access request; providing the preset key to the client when the difference is less than or equal to a specified threshold and the factory-set value in the access request is consistent with a preset factory-set value…” in Independent Claim 1 to be obvious. 
	
Claim 6 directed to a server to implement the corresponding method as recited in claim 1 is also allowed.
Claim 9 directed to a video playing method to be implemented by a corresponding client device as recited in claim 12 is also allowed.
Claim 12 directed to a client device to implement the corresponding method as recited in claim 9 is also allowed.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426